Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 7/6/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the double embolic coil system having two identical coils and two distinct types of coils fixed to a trunk system (claim 3, noting claim 3 reads “further comprising…”), and
a delivery pusher, and a trunk coil attaching the double embolic coil implant to the delivery pusher (claim 1), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 includes “whereby the entire resultant implant assembly detached as a single unit” in the last line, which appears to include a typographical error. It appears that “detached” should read “detaches” or “is capable of detaching” for grammatical purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 includes “the subject coils” which lack clear antecedent basis. For the purposes of claim interpretation, “the subject coils” is being treated as though it reads “the two identical coils”.
Claim 5 includes “each respective coil loop branch” which lack clear antecedent basis. For the purposes of claim interpretation, “each respective coil loop branch” is being treated as though it reads “each of the two identical coils”. Claims 6-7 and 9 are rejected because they depend from claim 5.
Claim 11 includes “each branch” which lacks clear antecedent basis. No branch is previously claimed or defined in claim 11, and claim 11 does not relate the branch to any previously recited structure (i.e., each branch of the ….) and therefore it is unclear what “each branch” refers to. It is further noted that claim 2, from which claim 11 depends, includes “two identical coils”. If “each branch” is meant to refer to each of the previously recited coils, or some portion of each of the two previously recited coils, it is unclear how the coils, which are identical according to claim 2, can have non-equal diameters, differing stiffness, or different primary wind thickness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Theobald et al. (US 2015/0245843). Theobald discloses a double embolic coil system comprising in combination two identical coils (two left-most inner oils 14 in fig. 4) affixed to a trunk system (28/24).
Regarding claim 3, the system further comprises two distinct types of coils (right-most inner coil and right-most outer coil 12 in fig. 4) fixed to a trunk system (28/24).
Regarding claim 4, the two identical coils are delivered at the same time (from device lumen 60, as understood in view of their common lengths).
Regarding claim 5, see 35 USC 112b rejection above. The limitation “whereby immediate interaction of each respective coil loop branch is able to anchor to vessel walls” (treated as though “each respective coil loop branch” reads “each of the identical coils”) is a functional limitation. Because the prior art of Theobald discloses all of the claimed structure, and further comprises two identical coils having free distal ends that are capable of interacting immediately with a vessel wall to anchor the coils to the vessel wall, it meets this limitation.
Regarding claim 6, the limitation “allowing for sacrificing of shorter vessel lengths, improved stability during deployment and shorter procedure times” is considered a functional limitation. Since the prior art of Theobald meets all the structural imitations of the claim and the instant application discloses that a double embolic coil system having two identical coils affixed to trunk system carries out these functions, it is considered to meet this limitation.
Regarding claims 7 and 8, the limitation “to improve aneurysm coiling in low aspect ratio aneurysms and wide neck aneurysms” is considered a functional limitation. Since the prior art of Theobald meets all the structural imitations of the claim and the instant application discloses that a double embolic coil system having two identical coils affixed to trunk system carries out this function, it is considered to meet this limitation. 
Regarding claims 9 and 10, the limitations “reducing the need for double catheter techniques, balloon assisted coiling and stent assisted coiling” and “reducing the need for means-for-preventing coil loops herniating into a parent artery” are considered functional limitations. Because the prior art of Theobald meets all of the structural requirements of claims 9 and 10 (see claims 2 and 3), and does not disclose using double catheter techniques, balloon assisted coiling, or stent assistant coiling (considered to be the corresponding structure of the claimed “means-for-preventing coil loops from herniating into a parent artery when used in an aneurysm” in view of par. [0008] of the instant application’s publication US 2020/0345377), the prior art of Theobald is considered to reduce the need for such additional structures/techniques as compared to those devices that do require such additional structures/techniques and therefore it meets these functional limitations. 
Regarding claim 11, secondary diameters (e.g., smaller diameter of inner coils near cap 28 in fig. 6) of each of the two identical coils are equal (see figs. 4, 5, and 6), noting that the claim requires only that “at least one of” the conditions to be met. 
Claim(s) 2, 4-7, 9, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Levine et al. (US 2004/0127975). Regarding claim 2, Levine discloses a double embolic coil system (figs. 4A-4E; [0055]-[0060]) comprising in combination two identical coils (106) affixed to a trunk system (rest of 100 proximal of bifurcation 105).
Regarding claim 4, the two identical coils are delivered at the same time (see fig. 4A-4B).
Regarding claim 5, see 35 USC 112b rejection above. The limitation “whereby immediate interaction of each respective coil loop branch is able to anchor to vessel walls” (treated as though “each respective coil loop branch” reads “each of the identical coils”) is a functional limitation. Because the prior art of Levine discloses all of the claimed structure, and further comprises two identical coils having free distal ends that are capable of interacting immediately with a vessel wall to anchor the coils to the vessel wall (see figs. 4a-4b), it meets this limitation.
Regarding claim 6, the limitation “allowing for sacrificing of shorter vessel lengths, improved stability during deployment and shorter procedure times” is considered a functional limitation. Since the prior art of Levine meets all the structural imitations of the claim and the instant application discloses that a double embolic coil system having two identical coils affixed to trunk system carries out these functions, it is considered to meet this limitation.
Regarding claim 7, the limitation “to improve aneurysm coiling in low aspect ratio aneurysms and wide neck aneurysms” is considered a functional limitation. Since the prior art of Levine meets all the structural imitations of the claim and the instant application discloses that a double embolic coil system having two identical coils affixed to trunk system carries out this function, it is considered to meet this limitation. 
Regarding claim 9, the limitations “reducing the need for double catheter techniques, balloon assisted coiling and stent assisted coiling” and “reducing the need for means-for-preventing coil loops herniating into a parent artery” are considered functional limitations. Because the prior art of Levine meets all of the structural requirements of claim 9 and does not disclose using double catheter techniques, balloon assisted coiling, or stent assistant coiling in the embodiment shown in figs. 4A-4E for preventing coil loops (106) from herniating into a parent artery when used in an aneurysm, the prior art of Levine is considered to reduce the need for such additional structures/techniques as compared to those devices that do require such additional structures/techniques and therefore it meets these functional limitations. 
Regarding claim 11, secondary diameters (e.g., diameter of secondary shape shown in fig. 4B) of each of the two identical coils are open loops (fig. 4B). 
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ho et al. (US 2001/0034531). Ho discloses a neurovascular medical device implant system ([0087]) comprising in combination two separate branches of embolic coils (radiopaque coils 400 on two of the lateral protrusions 205, capable of generating and maintaining a clot at least by posing additional physical barrier to blood flow and promoting thrombus formation) affixed to a trunk coil (e.g., trunk coil 405, via lateral protrusions 205) to form a double embolic coil implant (noting that the claim includes the transitional phrase “comprising”, thus allowing additional elements, and further noting that Ho discloses that there may be fewer than 3 lateral protrusions in par. [0037]), wherein the trunk coil attaches the double embolic coil implant to a delivery pusher (considered portion of wire 215 distal of severable joint 225 and surrounded by trunk coil) to form a resultory implant assembly, whereby the entire resultory implant assembly detaches (e.g., from portion of wire 215 proximal of severable joint 225 upon severing of joint 225; [0041]) as a single unit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,312,415 to Palermo discloses occlusive coils comprising radiopaque coils (col. 1, ll. 36-43).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 7/26/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771